PER CURIAM.
This appeal brings for review a decision by the trial court holding valid Chapter 61-2715, Laws of Florida, Special Acts of 1961, and disposing of other related matters. The sustaining of the Act against an attack on constitutional grounds is affirmed under the authority of Gillete v. Tampa, Fla., 57 So.2d 27, and City of Fort Lauderdale v. Town of Hacienda Village, Inc., Fla., 172 So.2d 451. Other assaults on the judgment under review are likewise without error, so the judgment is affirmed.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL, CALDWELL and ERVIN, JJ., concur.
DREW, J., concurs specially with Opinion.